Me. Justice Wole
prepared the following opinion of the court:
This is a case prosecuted in the District Court of Arecibo against Bamón Barrios for the crime of assault and battery, with aggravating circumstances. On the 17th of May, last, the prosecuting attorney filed an information against said Barrios, stating therein the facts as follows:
“In the evening of May 11, 1904, said Bamón Barrios sought Bienvenido Laguna for the purpose of demanding an explanation concerning an article published by Laguna in the newspaper ‘La Chispa’ of that town, which article Berrios considered offensive to him, this giving rise to a cpiarrel between them, when several revolver shots were exchanged, neither of them succeeding in wounding the other.”
The oral trial was had on the 25th of the same month, and the court being of the opinion that the facts set forth in the information had been proven, declared the defendant guilty and sentenced him to six months of imprisonment in the San Juan jail, and to pay the costs of the prosecution.
From this judgment the defendant took an appeal to this court, and in the copies transmitted by the clerk of the court below no bill of exceptions appears, nor could any error be found, after a careful examination of the transcript of the record, upon which to base a reversal of the judgment rendered by the District Court.
The hearing before this court was had yesterday; counsel for the appellant did not’ appear, nor has he stated in writing the grounds of the appeal taken by him. For all these reasons I am of the opinion that the judgment rendered in this case by the District Court of Arecibo should be affirmed, with costs against the appellant.

Affirmed.

*356Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.